Citation Nr: 0912745	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  08-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidenced has been received to 
reopen service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In a February 2009 letter, the Veteran informed the Board of 
his desire for a "personal hearing."  By way of 
correspondence in March 2009, the Board requested that the 
Veteran clarify what type of hearing he was requesting.  In 
response, in correspondence received later in March 2009, the 
Veteran indicated that he desired a hearing before a Veterans 
Law Judge at the RO (also referred to as a Travel Board 
hearing).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

Schedule the Veteran for a Travel Board 
hearing before a member of the Board at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


